ATTORNEY GRIEVANCE COMMISSION                           *      IN THE
OF MARYLAND
                                                        *      COURT OF APPEALS

                                                        *      OF MARYLAND
v.
                                                        *      Misc. Docket AG No. 45

JOHN WAYNE WALKER-TURNER, SR.                           *      September Term, 2020


                                       ORDER
       Upon consideration of the Joint Petition for an Indefinite Suspension with the Right

to Petition for Reinstatement in 90 Days of the Attorney Grievance Commission of

Maryland and the Respondent, John Wayne Walker-Turner, Sr., to indefinitely suspend the

Respondent from the practice of law, it is this 20th day of August, 2021



       ORDERED, by the Court of Appeals of Maryland, that effective September 20,

2021, the Respondent, John Wayne Walker-Turner, Sr., be, and he hereby is, indefinitely

suspended from the practice of law in the State of Maryland, with the right to petition for

reinstatement after 90 days, for violations of Rules 19-301.15(a) and 19-308.4(a) and (d)

of the Maryland Rules of Professional Conduct and Maryland Rules 19-407 and 19-410;

and it is further



       ORDERED, that the Clerk of this Court shall, on September 20, 2021, strike the

name of John Wayne Walker-Turner, Sr. from the register of attorneys in the Court and
certify that fact to the trustees of the Client Protection Fund of the Bar of Maryland and all

Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-761(b).

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2021-08-24 09:27-04:00

                                                                                   /s/ Robert N. McDonald
                                                                                           Senior Judge
Suzanne C. Johnson, Clerk